DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/30/2021, with respect to the rejections of claims 1, 2, 9, 10, 13, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (U.S. Publication No. 2006/0220914; hereinafter Sikora) in view of Heinsohn et al. (U.S. Patent No. 3839699; hereinafter Heinsohn) and further in view of Kneuper et al. (U.S. Publication No. 2015/0348420; hereinafter Kneuper).
Regarding claim 1, Sikora teaches an aircraft, comprising (Sikora: Par. 17; i.e., the present disclosure describes methods and systems for displaying aircraft engine characteristics):
a display (Sikora: Par. 20; i.e., the processor 222 can then direct the display of an icon at the display unit 224);
a support system including at least one operable component (Sikora: Par. 29; i.e., the corresponding range can refer to a range of values for a single engine operating parameter (e.g., EGT)),
wherein at least one of the support system and the at least one operable component is configured to operate with an operating value falling within a predefined normal operating range (Sikora: Par. 33; i.e., an indication that the engine is operating normally can be based on a determination that all the engine operating parameters are within an acceptable range of values);
an avionics system communicatively coupled with the display (Sikora: Par. 21; i.e., the computer 220 can be generally similar to existing avionics computers … the computer 220 can include an engine controller computer (EEC or FADEC) and/or an aircraft display computer),
the avionics system programmed to: calculate a rate of change of a value of at least one of the support system and the at least one operable component (Sikora: Par. 49; i.e., the process can include determining whether a core speed rate of change, an EGT rate of change, and/or a fuel flow rate of change are within acceptable limits).
Sikora does not explicitly teach determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value.
However, in the same field of endeavor, Heinsohn teaches determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value (Heinsohn: Col. 3, lines 55-61; i.e., when the stall warning signal is produced, indicator 46, is actuated, indicating to the pilot that at the then existing rate of deceleration of the aircraft, a stall condition will occur if no appropriate corrective measures are taken within a predetermined period of time, which may conveniently be selected as 5 seconds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value, as taught by Heinsohn. Doing so would give the pilot time to take action to prevent the aircraft from stalling (Heinsohn: Col. 2, lines 24-27; i.e., the pilot is provided with the same adequate time in which to take preventive or corrective measures to prevent the aircraft from stalling).
indicate on the display that the value is expected to exit the predetermined normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808)).
Sikora does not explicitly teach generate a selector on the display whose selection manipulates a mitigation component to counteract the trend.
However, in the same field of endeavor, Kneuper teaches generate a selector on the display whose selection manipulates a mitigation component to counteract the trend (Kneuper: Par. 62; i.e., the user is told to “TURN ON LEFT BATTERY”, and provided with a selectable field/button 704 (here “LH BATT”) which when selected will turn the left battery back on, thus correcting the problem).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated generate a selector on the display whose selection manipulates a mitigation component to counteract the trend, as taught by Kneuper. Doing so would allow the pilot to take corrective action through the display (Kneuper: Par. 58; i.e., once a crew member identifies an alert exists as described wherein the peripheral area 502 is illuminated, in buttons 506, 508, and 512 are similarly highlighted by illumination, corrective measures can be taken).
Regarding claim 2, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 1. Sikora further teaches wherein the avionics system is further programmed to indicate the rate of change of the value on the display (Sikora: Par. 41; i.e., the rate at which the graphical start field 640 changes can correspond to the rate at which the engine approaches idle conditions. For example, the fraction of the graphical start field 640 having a selected color (e.g., gray) can correspond to how close the rotational speed of the engine core is to idle conditions. This information can also be presented in an alphanumeric textual format at a textual start field 639, which indicates that the engine core speed is 
Regarding claim 3, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 1. Sikora further teaches wherein the avionics system is further programmed to indicate the value on the display while the value is within the predefined normal operating range (Sikora: Par. 31; i.e., the thrust indicators 432 can graphically depict the thrust level produced by the corresponding engine, (and/or an engine operating parameter representative of thrust), along with a numerical representation of the thrust level, and an indicator of any limits associated with the thrust level; the display indicates the value while in the normal operating range).
Regarding claim 4, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 3. Sikora further teaches wherein the avionics system is further programmed to indicate on the display that the value is expected to exit the predetermined normal operating range by changing an appearance of the value on the display when the value is expected to exit the predetermined normal operating range (Sikora: Par. 50; i.e., process portion 808 can include changing a color, line thickness, display message, or other characteristic of the icon and/or related displayed information).
Regarding claim 5, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 4. Sikora further teaches wherein the avionics system is further programmed to indicate on the display that the value is expected to exit the predetermined normal operating13UTILITY PATENT APPLICATIONAttorney Docket No. 014.9353US1 range by changing a visual characteristic including at least one of a color, a line location, a line weight, a shape, a fill type, and a fill color to change the appearance of the value 
Regarding claim 6, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 5. Sikora further teaches wherein the avionics system is further programmed to present a representation of the support system (Sikora: Par. 24; i.e., FIG. 4 illustrates a display 430 suitable for presentation on the display device 224 (FIG. 2) in accordance with an embodiment of the invention … the display 430 presents one or more icons 431 … each icon 431 can include an outline 433 having a shape that is roughly representative of an aircraft engine; Fig. 4 displays a representation of the system),
and to declutter the representation of the support system by displaying additional information relating to the value in response to determining that the value is expected to exit the predetermined normal operating range or is outside of a second operating range that is narrower than and encompassed by the normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808). For example, process portion 808 can include … display message or other characteristic of the icon and/or related displayed information; the blank display box 535b can be used to display additional information).
Regarding claim 7, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 1. Sikora further teaches wherein the avionics system is further programmed to present additional information about the at least one of the support system and the at least one operable component in response to determining that the value will exit the predetermined normal operating range
Regarding claim 8, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 1. Sikora further teaches wherein the avionics system is programmed to indicate on the display that the value is expected to exit the predetermined normal operating range in response to at least one of the following conditions (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808)):
Sikora does not explicitly teach one of the conditions being the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range.
However, in the same field of endeavor, Heinsohn teaches a condition where the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range (Heinsohn: Col. 3, lines 55-61; i.e., when the stall warning signal is produced, indicator 46, is actuated, indicating to the pilot that at the then existing rate of deceleration of the aircraft, a stall condition will occur if no appropriate corrective measures are taken within a predetermined period of time, which may conveniently be selected as 5 seconds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated the conditions including the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range, as taught by Heinsohn. Doing so would give the pilot time to take action to prevent the aircraft from stalling (Heinsohn: Col. 2, lines 24-27; i.e., the pilot is provided with the same adequate time in which to take preventive or corrective measures to prevent the aircraft from stalling).
Regarding claim 9, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 1. Sikora further teaches wherein the support system is one of a mechanical system, a hydraulic system, a pneumatic system, and an electrical system (Sikora: the engine of Sikora is a mechanical system).
Regarding claim 10, Sikora teaches an avionics system for an aircraft, the avionics system comprising (Sikora: Par. 21; i.e., the computer 220 can be generally similar to existing avionics computers):
a display (Sikora: Par. 20; i.e., the processor 222 can then direct the display of an icon at the display unit 224)
and a controller programmed to (Sikora: Par. 20; i.e., the computer 220 can include an engine controller computer):
calculate at least one of a rate of change of a value of a component of the aircraft and variance from equilibrium (Sikora: Par. 49; i.e., the process can include determining whether a core speed rate of change, an EGT rate of change, and/or a fuel flow rate of change are within acceptable limits).
Sikora does not explicitly teach determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on at least one of the rate of change of the value and the variance from equilibrium.
However, in the same field of endeavor, Heinsohn teaches determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on at least one of the rate of change of the value and the variance from equilibrium (Heinsohn: Col. 3, lines 55-61; i.e., when the stall warning signal is produced, indicator 46, is actuated, indicating to the pilot that at the then existing rate of deceleration of the aircraft, a stall condition will 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on at least one of the rate of change of the value and the variance from equilibrium, as taught by Heinsohn. Doing so would give the pilot time to take action to prevent the aircraft from stalling (Heinsohn: Col. 2, lines 24-27; i.e., the pilot is provided with the same adequate time in which to take preventive or corrective measures to prevent the aircraft from stalling).
Sikora further teaches indicate on the display that the value is expected to exit the predetermined normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808)).
and indicate the rate of change of the value on the display (Sikora: Par. 41; i.e., the rate at which the graphical start field 640 changes can correspond to the rate at which the engine approaches idle conditions. For example, the fraction of the graphical start field 640 having a selected color (e.g., gray) can correspond to how close the rotational speed of the engine core is to idle conditions. This information can also be presented in an alphanumeric textual format at a textual start field 639, which indicates that the engine core speed is 60% of the speed associated with idle conditions. As the core speed increases, the fraction of the graphical start field 640 having the changed characteristic (e.g., new color) increases, while the percentage value displayed in the textual start field 639 is updated accordingly; the rate of change is indicated using varying colors).
Sikora does not explicitly teach generate a selector on the display whose selection manipulates a mitigation component to counteract the trend.
generate a selector on the display whose selection manipulates a mitigation component to counteract the trend (Kneuper: Par. 62; i.e., the user is told to “TURN ON LEFT BATTERY”, and provided with a selectable field/button 704 (here “LH BATT”) which when selected will turn the left battery back on, thus correcting the problem).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated generate a selector on the display whose selection manipulates a mitigation component to counteract the trend, as taught by Kneuper. Doing so would allow the pilot to take corrective action through the display (Kneuper: Par. 58; i.e., once a crew member identifies an alert exists as described wherein the peripheral area 502 is illuminated, in buttons 506, 508, and 512 are similarly highlighted by illumination, corrective measures can be taken).
Regarding claim 11, Sikora in view of Heinsohn and Kneuper teach the avionics system according to claim 10. Sikora further teaches wherein the controller is further configured to present a representation of an aircraft system that contains the component (Sikora: Par. 24; i.e., FIG. 4 illustrates a display 430 suitable for presentation on the display device 224 (FIG. 2) in accordance with an embodiment of the invention … the display 430 presents one or more icons 431 … each icon 431 can include an outline 433 having a shape that is roughly representative of an aircraft engine; Fig. 4 displays a representation of the system),
and wherein the controller is further configured to indicate on the display that the value is expected to exit by changing a color of text and lines, shapes, and color fills of the representation of the aircraft system (Sikora: Par. 50; i.e., process portion 808 can include changing a color, line thickness, display message, or other characteristic of the icon and/or related displayed information).
Regarding claim 12, Sikora in view of Heinsohn and Kneuper teach the avionics system according to claim 10. Sikora further teaches wherein the controller is further configured to present additional information about the component in response to determining that the value will exit the predetermined normal operating range or is outside a second operating range that is narrower than the normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808). For example, process portion 808 can include … display message or other characteristic of the icon and/or related displayed information; the blank display box 535b can be used to display additional information).
Regarding claim 13, Sikora teaches an aircraft comprising (Sikora: Par. 17; i.e., the present disclosure describes methods and systems for displaying aircraft engine characteristics): 
an operable component (Sikora: Par. 29; i.e., the corresponding range can refer to a range of values for a single engine operating parameter (e.g., EGT)),
wherein the operable component is configured to operate with an operating value falling within a predefined normal operating range (Sikora: Par. 33; i.e., an indication that the engine is operating normally can be based on a determination that all the engine operating parameters are within an acceptable range of values);
an avionics system programmed to (Sikora: Par. 21; i.e., the computer 220 can be generally similar to existing avionics computers):
calculate a rate of change of a value of the operable component (Sikora: Par. 49; i.e., the process can include determining whether a core speed rate of change, an EGT rate of change, and/or a fuel flow rate of change are within acceptable limits).
Sikora does not explicitly teach determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value.
determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value (Heinsohn: Col. 3, lines 55-61; i.e., when the stall warning signal is produced, indicator 46, is actuated, indicating to the pilot that at the then existing rate of deceleration of the aircraft, a stall condition will occur if no appropriate corrective measures are taken within a predetermined period of time, which may conveniently be selected as 5 seconds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated determine whether the value has a trend by which the value will exit a predetermined normal operating range within a predetermined time based on the rate of change of the value, as taught by Heinsohn. Doing so would give the pilot time to take action to prevent the aircraft from stalling (Heinsohn: Col. 2, lines 24-27; i.e., the pilot is provided with the same adequate time in which to take preventive or corrective measures to prevent the aircraft from stalling).
Sikora further teaches generate a graphic and an indicator to indicate on a display that the value is expected to exit the predetermined normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808)).
Sikora does not explicitly teach generate a selector on the display whose selection manipulates a mitigation component to counteract the trend.
However, in the same field of endeavor, Kneuper teaches generate a selector on the display whose selection manipulates a mitigation component to counteract the trend (Kneuper: Par. 62; i.e., the user is told to “TURN ON LEFT BATTERY”, and provided with a selectable field/button 704 (here “LH BATT”) which when selected will turn the left battery back on, thus correcting the problem).

Regarding claim 14, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 13. Sikora further teaches wherein the avionics system is further programmed to generate an indication of the rate of change of the value on the display (Sikora: Par. 41; i.e., the rate at which the graphical start field 640 changes can correspond to the rate at which the engine approaches idle conditions. For example, the fraction of the graphical start field 640 having a selected color (e.g., gray) can correspond to how close the rotational speed of the engine core is to idle conditions. This information can also be presented in an alphanumeric textual format at a textual start field 639, which indicates that the engine core speed is 60% of the speed associated with idle conditions. As the core speed increases, the fraction of the graphical start field 640 having the changed characteristic (e.g., new color) increases, while the percentage value displayed in the textual start field 639 is updated accordingly; the rate of change is indicated using varying colors).
Regarding claim 18, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 13. Sikora further teaches wherein the avionics system is further programmed to present additional information about the operable component in response to determining that the value will exit the predetermined normal operating range (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808). For example, process portion 808 can include … 
Regarding claim 19, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 13. Sikora further teaches wherein the avionics system is programmed to indicate on the display that the value is expected to exit the predetermined normal operating range in response to at least one of the following conditions (Sikora: Par. 50; i.e., if the process determines that the engine is not operating within normal limits, then it directs a change in a displayed characteristic of the icon, e.g., to reflect non-normal operation (process portion 808)):
Sikora does not explicitly teach one of the conditions being the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range.
However, in the same field of endeavor, Heinsohn teaches a condition where the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range (Heinsohn: Col. 3, lines 55-61; i.e., when the stall warning signal is produced, indicator 46, is actuated, indicating to the pilot that at the then existing rate of deceleration of the aircraft, a stall condition will occur if no appropriate corrective measures are taken within a predetermined period of time, which may conveniently be selected as 5 seconds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated the conditions including the rate of change of the value indicating that the value will exit the predetermined normal operating range within a predetermined amount of time or the value being near a boundary of the normal operating range, as taught by Heinsohn. Doing so would give the pilot time to take action to 
Regarding claim 20, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 13. Sikora further teaches the aircraft further comprising a support system that is one of a mechanical system, a hydraulic system, a pneumatic system, and an electrical system (Sikora: the engine of Sikora is a mechanical system).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora in view of Heinsohn and Kneuper and further in view of Johnson et al. (U.S. Patent No. 6691004; hereinafter Johnson).
Regarding claim 15, Sikora in view of Heinsohn and Kneuper teach the aircraft according to claim 13, but Sikora does not explicitly teach wherein the avionics system is further programmed NOT to indicate the value on the display while the value is within the predefined normal operating range and a declutter feature is active.
However, in the same field of endeavor, Johnson teaches wherein the avionics system is further programmed NOT to indicate the value on the display while the value is within the predefined normal operating range and a declutter feature is active (Johnson: Col. 24, lines 59-61; i.e., in order to declutter the display 402, terrain more than, for example, 2000 feet below the aircraft, is not shown).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft of Sikora to have further incorporated wherein the avionics system is further programmed NOT to indicate the value on the display while the value is within the predefined normal operating range and a declutter feature is active, as taught by Johnson. Doing so would prevent insignificant information from potentially distracting the pilot during landing (Johnson: col. 21, lines 54-59; i.e., A second advantage is that nuisance warnings on a final approach, due to altitude errors, terrain data base resolution and accuracy errors are minimized).
Regarding claim 16, Sikora in view of Heinsohn, Kneuper, and Johnson teach the aircraft according to claim 15. Sikora further teaches wherein the avionics system is further programmed to indicate on the display that the value is expected to exit the predetermined normal operating range by changing an appearance of the value on the display when the value is expected to exit the predetermined normal operating range (Sikora: Par. 50; i.e., process portion 808 can include changing a color, line thickness, display message, or other characteristic of the icon and/or related displayed information).
Regarding claim 17, Sikora in view of Heinsohn, Kneuper, and Johnson teach the aircraft according to claim 16. Sikora further teaches wherein the avionics system is further programmed to indicate on the display that the value is expected to exit the predetermined normal operating range by changing a visual characteristic including at least one of a color, a line location, a line weight, a shape, a fill type, and a fill color to change the appearance of the value (Sikora: Par. 50; i.e., process portion 808 can include changing a color, line thickness, display message, or other characteristic of the icon and/or related displayed information).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of avionics systems and trend indicators includes Skola (U.S. Patent No. 10556703), Hayes (U.S. Publication No. 2015/0066253), Holder (U.S. Publication No. 2017/0088284), Jang et al. (U.S. Publication No. 2014/0316613), Hickman (U.S. Patent No. 5881971), Kim et al. (U.S. Publication No. 2017/0345318), and Bateman et al. (U.S. Patent No. 3958219).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661